DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-11, 13-15, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 11, 13, 14, 16-17, 19 of U.S. Patent No. 10,741,263. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 1, claim 1 of the instant application claimed the same structure as claimed in claim 1 and 3 of the cited patent, but describe it in different languages. Note that “a string driver circuit” is clearly claimed in claim 3 of the cited patent.
Regarding claim 2, all of the limitation in this claim is claimed in claim 1 of the cited patent.
Regarding claim 3, all of the limitation in this claim is claimed in claim 2 of the cited patent.
Regarding claim 4, all of the limitation in this claim is claimed in claim 19 of the cited patent.
Regarding claim 5, all of the limitation in this claim is claimed in claim 8 of the cited patent.
Regarding claim 6, all of the limitation in this claim is claimed in claim 7 of the cited patent.

Regarding claim 9 and 17, claim 1 of the instant application claimed the same structure as claimed in claim 13 and 11 of the cited patent, but describe it in different languages. Note that the recitation of “active period ..is shorter than a refresh period of the standby state is claimed in claim 11 of the cited patent.
Regarding claim 10, all of the limitation in this claim is claimed in claim 11 of the cited patent.
Regarding claim 11, all of the limitation in this claim is claimed in claim 2 of the cited patent.
Regarding claim 13, all of the limitation in this claim is claimed in claim 16 of the cited patent.
Regarding claim 14, all of the limitation in this claim is claimed in claim 17 of the cited patent.
Regarding claim 15, all of the limitation in this claim is claimed in claim 14 of the cited patent.
Regarding claim 18, all of the limitation in this claim is claimed in claim 1 of the cited patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Jin discloses a a device comprising a standby voltage generator (230, figure 3) and an active voltage generator (240, figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
10/22/22
/SON T DINH/Primary Examiner, Art Unit 2824